Case 1:17-cv-24404-RS Document 47-1 Entered on FLSD Docket 10/12/2018 Page 1 of 7




                 EXHIBIT “A”
Case 1:17-cv-24404-RS Document 47-1 Entered on FLSD Docket 10/12/2018 Page 2 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO.: 17-CV-24404-MORENO/LOUIS

  LEE CLANCY FORD, as Mother
  And Next Friend of JANE DOE,
  A Minor,

         Plaintiff,

  vs.

  NCL (Bahamas) Ltd., A Bermuda
  Company, d/b/a NORWEGIAN
  CRUISE LINES,

        Defendant.
  __________________________________/

                        PLAINTIFF’S EXPERT WITNESS DISCLOSURE

         Plaintiff, CYNTHIA SANDERS, by and through undersigned counsel, and pursuant to

         the Federal Rules of Civil Procedure 26 (a) (2), hereby serves her Expert Witness

         Disclosure and states:

         1.      Steven B, Bird, M.D. (Expert Witness)
                 6 Laurel Ridge Lane
                 Shrewsbury, MA 01545


         Dr. Bird is a board certified toxicologist and emergency room physician who conducted a

  medical examination of Plaintiff Jane Doe. Dr. Bird will provide testimony regarding Plaintiff’s

  past, present and future medical condition as it relates to the injures alleged in the Complaint.

  He is expected to testify from the standpoint of his background, experience and training as a

  toxicologist and an emergency room physician regarding Plaintiff’s medical condition, her

  prognosis and permanent impairment and the cause(s) thereof based upon his examination of the

  Plaintiff and his review of the Plaintiff’s medical records, tests, and pending and completed
Case 1:17-cv-24404-RS Document 47-1 Entered on FLSD Docket 10/12/2018 Page 3 of 7



  discovery in this case. Dr. Bird is also expected to provide testimony regarding the nature of any

  preexisting conditions and the causal relationship between such conditions and the underlying

  claims for injuries and damages. He will opine on the standard of care for Defendant’s ship

  board medical care as an emergency physician and on the causation of Plaintiff’s injuries as a

  toxicologist. He may also be called upon to rebut the testimony of Defendant’s expert(s). Dr.

  Bird reserves the right to modify, amend, and/or supplement his opinion if and when additional

  materials are provided for his review. Dr. Bird’s signed report, CV, testifying history and fee

  charged have been furnished to Defendant by electronic mail on September 17, 2018.

         2.      Nicholas D. A. Suite, M.D. (Expert Witness)
                 2525 Embassy Drive, Suite 7
                 Cooper City, FL 33026


         Dr. Suite is a board certified neurologist who conducted a medical examination of

  Plaintiff Jane Doe. Dr. Suite will provide testimony regarding Plaintiff’s past, present and

  future medical condition as it relates to the injures alleged in the Complaint. He is expected to

  testify from the standpoint of his background, experience and training as a neurologist regarding

  Plaintiff’s medical condition, her prognosis and permanent impairment and the cause(s) thereof

  based upon his examination of the Plaintiff and his review of the Plaintiff’s medical records,

  tests, and pending and completed discovery in this case. Dr. Suite is also expected to provide

  testimony regarding the nature of any preexisting conditions and the causal relationship between

  such conditions and the underlying claims for injuries and damages. He is expected to opine on

  the causation of Plaintiff’s injuries as a neurologist. He may also be called upon to rebut the

  testimony of Defendant’s expert(s). Dr. Suite reserves the right to modify, amend, and/or

  supplement his opinion if and when additional materials are provided for his review. Dr. Suite’s

  signed report, CV, testifying history and fee charged have been furnished to Defendant by
Case 1:17-cv-24404-RS Document 47-1 Entered on FLSD Docket 10/12/2018 Page 4 of 7



  electronic mail on September 17, 2018.

          3.     John Edward Fortunato, M.D. (Expert Witness)
                 Ann & Robert H. Lurie Children’s Hospital of Chicago
                 225 E. Chicago Avenue, Box 65
                 Chicago, IL 60611


          Dr. Fortunato is a board certified gastroenterologist.      Dr. Fortunato will provide

  testimony regarding Plaintiff’s past, present and future medical condition as it relates to the

  injures alleged in the Complaint.      He is expected to testify from the standpoint of his

  background, experience and training as a gastroenterologist regarding Plaintiff’s medical

  condition, her prognosis and permanent impairment and the cause(s) thereof based upon his

  review of the Plaintiff’s medical records, tests, and pending and completed discovery in this

  case. Dr. Fortunato is also expected to provide testimony regarding the nature of any preexisting

  conditions and the causal relationship between such conditions and the underlying claims for

  injuries and damages. He is expected to opine on the causation of Plaintiff’s injuries as a

  gastroenterologist. He may also be called upon to rebut the testimony of Defendant’s expert(s).

  Dr. Fortunato reserves the right to modify, amend, and/or supplement his opinion if and when

  additional materials are provided for his review. Dr. Fortunato’s signed report, CV, testifying

  history and fee charged have been furnished to Defendant by electronic mail on September 17,

  2018.

          4.     Jan Venter, M.D. (Treating Internist-Hybrid ExpertWitness)
                 False Creek HealthCare Center
                 555 West 8th Avenue
                 Vancouver, British Columbia
                 Canada


          Dr. Venter is a board certified internist. Dr. Venter will provide testimony regarding

  Plaintiff’s past, present and future medical condition as it relates to the injures alleged in the
Case 1:17-cv-24404-RS Document 47-1 Entered on FLSD Docket 10/12/2018 Page 5 of 7



  Complaint. He is expected to testify from the standpoint of his background, experience and

  training as a treating internist and a specialist in functional medicine regarding Plaintiff’s

  medical condition, her prognosis and permanent and/or continuing impairment and the cause(s)

  thereof based upon his examinations and treatment of the Plaintiff, his review of the Plaintiff’s

  medical records, tests, and pending and completed discovery in this case. Dr. Venter is also

  expected to provide testimony regarding the nature of any preexisting conditions and the causal

  relationship between such conditions and the underlying claims for injuries and damages. He is

  expected to opine on the causation of Plaintiff’s injuries as an internist and a specialist in

  functional medicine.    He may also be called upon to rebut the testimony of Defendant’s

  expert(s). Dr. Venter reserves the right to modify, amend, and/or supplement his opinion if and

  when additional materials are provided for his review. Dr. Venter’s records have previously

  been provided to Defendant including a report he authored on April 9, 2018. Dr. Venter’s

  experience background and training and fees charged were disclosed to Defendant at his

  deposition taken on September 14, 2018.

  5.     Beatrice A. Golomb, M.D. Ph.D. (Expert Witness)
         Professor of Medicine
         UC San Diego School of Medicine
         9500 Gilman Drive #0995
         LaJolla, CA 92093


         Dr. Golomb is a medical doctor and a professor of medicine. Dr. Golomb will provide

  testimony regarding causation of Plaintiff’s medical condition as it relates to the injures alleged

  in the Complaint. She is expected to testify from the standpoint of her background, experience

  and training as a professor of medicine regarding Plaintiff’s medical condition, her prognosis and

  permanent impairment and the cause(s) thereof based upon the history provided to her in this

  case. She is expected to opine on the causation of Plaintiff’s injuries as a professor of medicine
Case 1:17-cv-24404-RS Document 47-1 Entered on FLSD Docket 10/12/2018 Page 6 of 7



  and extensive research as to the cause of Plaintiff’s medical condition. She may also be called

  upon to rebut the testimony of Defendant’s expert(s). Dr. Golomb reserves the right to modify,

  amend, and/or supplement her opinion if and when additional materials are provided for her

  review. Dr. Golomb’s signed report, testifying history (none) and fee charged (none) have been

  furnished to Defendant by electronic mail on September 17, 2018. Her CV will be forwarded

  upon receipt.

         6.       Christopher D. McClure (Swim Coach-Hybrid Expert Witness)
                  2270 W. 41st Avenue
                  Vancouver, British Columbia
                  Canada


          Christopher D. McClure is a certified swimming coach. Mr. McClure is qualified to and

  will provide testimony regarding Plaintiff’s past accomplishments as a swimmer and on the issue

  of whether Plaintiff was overtrained. He is expected to testify from the standpoint of his

  background, experience and training as a professional swimming coach. He is qualified to

  render expert opinions based on his training, certification and experience. He is expected to

  opine that the Plaintiff was not overtrained based on the training program he developed for the

  Plaintiff, his review of the Plaintiff’s swimming performances and training schedule and his

  discussions with the Plaintiff. He may also be called upon to rebut the testimony of Defendant’s

  expert(s) on the issue of overtraining. Mr. McClure reserves the right to amend or supplement

  his opinions if additional material is received, Mr. McClure’s records have previously been

  provided to Defendant including a report he authored on September 10, 2018. Mr. McClure’s

  experience background and training and fees charged were disclosed to Defendant at his

  deposition taken on September 14, 2018.
Case 1:17-cv-24404-RS Document 47-1 Entered on FLSD Docket 10/12/2018 Page 7 of 7



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically

  served this 17th day of September, 2018, to: Thomas A. Briggs, Esq., tbriggs@maselaw.com

  and Laurence M. Krutchik, Esq., lkrutchik@maselaw.com

                                                 Respectfully submitted,

                                                 Paul M. Hoffman, Esquire
                                                 2881 E. Oakland Park Boulevard
                                                 Suite 110
                                                 Fort Lauderdale, Florida 33306
                                                 (954) 707-5040

                                          By:    /s/ Paul M. Hoffman, Esq.
                                                 Paul M. Hoffman, Esq.
                                                 Fla. Bar. No.: 279897
